In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, Nassau Health Care Corporation appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Jonas, J.), entered November 27, 2002, as granted that branch of the petition which was to confirm so much of an arbitration award as was in favor of the petitioner and against it, confirmed that part of the award, and denied its motion to dismiss the petition pursuant to CPLR 3211 (a) (7) insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances, so much of the arbitration award which was in favor of the petitioner and against the appellant was properly confirmed, as there was no evidence that it was affected by any of the factors listed under CPLR 7511 (see Matter of Carinci v Friedman, 301 AD2d 600 [2003]; CPLR 7510).
The appellant’s remaining contentions are without merit. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.